Citation Nr: 1231645	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-05 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	David Wagener, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran had Merchant Marine service from August 1944 to August 1945, and served on active duty with the U.S. Marine Corps from September 1950 to February 1951.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2006 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss.  In June 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Chicago, Illinois, which has certified the appeal to the Board.  

In August 2012, the Acting Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

On his February 2009 VA Form 9, the Veteran checked a box indicating that he wished to have an in-person Board hearing at the RO (Travel Board hearing).  In a March 5, 2009 statement, the Veteran clarified that he instead desired a Board video-conference hearing.  

Thereafter, in a March 12, 2009 statement, the Veteran cancelled his hearing request.  However, in an April 2009 statement, the Veteran's representative asserted that the Veteran did not waive his right to a hearing before the Board and essentially indicated that the Veteran continued to desire a Board video-conference hearing, as noted in his March 5, 2009 statement.  To date, no Board hearing has been held, and the Board hearing request has not otherwise been cancelled or withdrawn.

On these facts, the Board finds that there remains an outstanding request for a Board video-conference hearing.  

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Board video-conference hearings, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.  

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board video-conference hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 
 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 




109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


